Order unanimously reversed on the law without costs, and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: In this child abuse proceeding, Family Court’s failure to set forth the reasons for its decision to dismiss the petition, as required by Family Court Act § 1051 (c), requires remittal for further proceedings (Matter of Erika M., 97 AD2d 847; see also, Giordano v Giordano, 93 AD2d 310, affd after remand 96 AD2d 653). Since the Judge who presided at the abuse hearing died prior to rendering his decision, the court’s decision was based on a review of the lifeless pages of the transcript without the distinct advantage of seeing and hearing the witnesses (see, Matter of Irene O., 38 NY2d 776). We, therefore, remit for a new hearing before a different Judge. Additionally, in making its decision the trial court should consider whether a preponderance of the evidence supports a finding of either abuse or neglect (see, Matter of Maria A., 118 AD2d 641). (Appeal from order of Erie County Family Court, Notaro, J.—child abuse.) Present —Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.